UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                          Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                    Case No. 21-22063 (RDD)
 LLC,

                        Debtor.

                  NOTICE OF WITHDRAWAL OF MOTION FOR FINAL
                HEARING AND CANCELLATION OF HEARING THEREON

          PLEASE TAKE NOTICE, that the Debtor hereby withdraws its motion for a final order

authorizing the continued use of its prepetition bank accounts and extending its time to comply

with Bankruptcy Code section 345(b). (ECF Doc. #6.) The relief requested in the motion has

been rendered unnecessary by the opening of DIP accounts. The hearing thereon, previously

scheduled for March 29, 2021, at 10:00 a.m., is accordingly cancelled.


Dated: New York, New York                           AMINI LLC
       March 26, 2021
                                                    /s/ Jeffrey Chubak
                                                    Avery Samet
                                                    Jeffrey Chubak
                                                    131 West 35th Street, 12th Floor
                                                    New York, New York 10001
                                                    (212) 490-4700
                                                    asamet@aminillc.com
                                                    jchubak@aminillc.com
                                                    Proposed Attorneys for the Debtor and
                                                    Debtor in Possession
